DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, drawn to an electrolyte measuring device in the reply filed on September 17, 2021 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of servicing electrolyte in a vented lead acid battery, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reaume (US 2016/0334260 A1) (cited in Applicant's Information Disclosure Statement filed August 11, 2020).

Regarding claim 1, Reaume anticipates the claimed electrolyte level measuring device. Reaume discloses a dipstick assembly suitable for use in situations where a relatively long and extended handle may be required, which reads on the claim limitation: “An electrolyte level measuring device for a vented lead acid battery.” The examiner notes that the claim limitation is a recitation of intended use and has been considered where it may require structural limitations to perform the intended use.  See MPEP 2111.02(II). In this case, the dipstick assembly of Reaume reads on the limitation because it is capable of performing the intended use of measuring the electrolyte level by virtue of its long and extended handle that could be inserted into a vented lead acid battery opening. Reaume further discloses that the dipstick assembly includes a waist portion (an elongated body, reference 224 Fig. 2); 
a stop member extending outwardly from the elongated body” because the stop portion extends outward from the waist portion;
a seal member (reference 244, Fig. 2) which reads on the claim limitation “at least one projection extending orthogonally from the elongated body” because the seal member is a projection and extends orthogonally from the waist portion. 
Reaume further discloses that stop portion 230 location along the waist portion and radial dimension R1/R2 may be varied according to particular application to help position the dipstick assembly as a whole relative to the entry area ([0031]-[0032], Fig. 2). Reaume anticipates the claim limitation “the stop member being sized larger than an opening in the vented lead acid battery”. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber
While it is the examiner’s position that Reaume anticipates the claimed electrolyte level measuring device. Alternatively, the instant claim limitations are also obvious over Reaume. It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify the radial dimensions R1 and R2 of the stop portion of the dipstick assembly disclosed by Reaume, as taught by Reaume, such that the stop portion sufficiently prevents the dipstick assembly from being submerged past the entry area of the particular application, an opening in the vented lead acid battery. It is within the ambit of one of ordinary skill in the art to modify the size/proportion of parts as a matter of design choice for the particular application. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). See MPEP 2144.04 (IV)(A).

Regarding claim 2, Reaume discloses a dipstick assembly as set forth above in claim 1. Reaume further discloses wherein the stop member (stop portion 230) is offset from a first end of the elongated body, as shown below in Modified Fig. 2 of Reaume (A).

    PNG
    media_image1.png
    794
    406
    media_image1.png
    Greyscale

Regarding claim 3, Reaume discloses a dipstick assembly as set forth above in claim 2. Reaume further discloses wherein the at least one projection (seal portion 244) is positioned adjacent a second end of the elongated body, the second end being opposite the first end, as shown in Modified Fig. 2 of Reaume (A) above.

Regarding claim 4, Reaume discloses a dipstick assembly as set forth above in claim 3. Reaume further discloses wherein the at least one projection includes a first projection and a second projection, the first projection being disposed at the second end, the second projection being positioned between the first projection and the stop member, as shown in Modified Fig. 2 of Reaume (A) above.


    PNG
    media_image2.png
    794
    446
    media_image2.png
    Greyscale
 Regarding claim 5, Reaume discloses a dipstick assembly as set forth above in claim 3. As shown in Modified Fig. 2 of Reaume (B) below, Reaume anticipates wherein the at least one projection includes a first projection and second projection being disposed on opposite sides of the elongated body at the second end. 
Reaume does not provide details regarding the structure of the seal member 244, but appears to disclose that the seal member may be annular. In plan view, the first and second projections may be part of the same seal member 244. In that case, the same seal member is 
The first and second of projections of Reaume anticipate the claimed first and second projections, but alternatively, the first and second projections of Reaume are also obvious over the first and second projections of the claimed invention. It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to make the seal member 244 of Reaume separable as a matter of obvious engineering choice if it were considered desirable to have opposite and individual projections on either side of the elongated body in the absence of evidence that the result of the particular configuration having separable seal members would be significant and unexpected. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP 2144.04(V)(C).

Regarding claim 6, Reaume discloses a dipstick assembly as set forth above in claim 5. As portrayed in Modified Fig. 2 of Reaume (B) above, Reaume anticipates wherein the at least one projection includes a third projection and a fourth projection disposed on opposite sides of the elongated body, the third projection and fourth projection being positioned between the second end and the stop member. 
Reaume does not provide details regarding the structure of the seal member 242, but appears to disclose that the seal member may be annular. In plan view, the third and fourth projections may be part of the same seal member 242. In that case, the seal member 242 is interpreted in the same way as seal member 244 discussed above in the claim 5 analysis, as semi-circle projections on opposite sides of the elongated body that are integral. Accordingly, Reaume 
The third and fourth of projections of Reaume anticipate the claimed third and fourth projections, but alternatively, the third and fourth projections of Reaume are also obvious over the third and fourth projections of the claimed invention. It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to make the seal member 242 of Reaume separable as a matter of obvious engineering choice if it were considered desirable to have opposite and individual projections on either side of the elongated body in the absence of evidence that the result of the particular configuration having separable seal members would be significant and unexpected. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP 2144.04(V)(C).

Regarding claim 9, Reaume discloses a dipstick assembly as set forth above in claim 1. Reaume further discloses wherein the at least one projection is disposed a predetermined distance from a bottom surface of the stop member, as shown in Modified Fig. 2 of Reaume (B) above as all four projection are disposed a predetermined distance from the stop member and are thus disposed a predetermined distance from a bottom surface of the stop member.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reaume (US 2016/0334260 A1).

Regarding claim 7, Reaume discloses a dipstick assembly as set forth above in claim 1. Reaume further discloses wherein the stop portion 230 has radial dimension R1 that may be the 
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the stop portion of Reaume such that radial dimensions R1 and R2 are the same, as taught by Reaume, and further has a cylindrical shape. It is obvious to one of ordinary skill to change the shape of parts as a matter of design choice and/or to conform to a particular application absent persuasive evidence that a particular shape yields unexpected results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 (IV)(B).
Modified Reaume therefore reads on the claim limitation “wherein the stop member has a cylindrical shape.”

Regarding claim 8, Reaume discloses a dipstick assembly as set forth above in claim 7. Reaume appears to disclose wherein the waist portion (the elongated body) of the dipstick assembly is cylindrical in Fig. 1. Reaume further discloses that the waist portion is formed via molding, but provides no additional details regarding the shape of the waist portion nor its cross-section. Reaume accordingly fails to disclose wherein the waist portion has a rectangular cross-section in a plane parallel with a surface of the stop portion.
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to mold the waist portion of Reaume such that it has a rectangular shape. It is obvious to one of ordinary skill to change the shape of parts as a matter of design choice and/or to conform to a particular application absent persuasive evidence that a particular shape yields unexpected results. In re Dailey,
Modified Reaume therefore reads on the claim limitation, “wherein the elongated body has a rectangular cross-section in a plane parallel with a surface of the stop member” because a rectangular mold forming the waist portion would impart a rectangular cross-section parallel to the plane in which the stop member orthogonally extends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Janus (US 2,919,028 B2) discloses an oil depth gauge for use in an internal combustion engine (Col. 1 lines 15-16) that has an elongated body and a number of projections along it (Fig. 1).
Shi et al. (CN 204060855 U) discloses a dipstick device for use in an automobile engine. Shi teaches that the dipstick has a stop member, an elongated body 2 and a number of grooves and that both the body and the grooves may have rectangular cross-sections ([0005]-[0006], Fig. 1).
Streuer (US 8,603,656 B2) discloses a secondary lead acid battery (Col. 1 lines 16-17) and a sealing plug comprised of an electrolyte level detector. Streuer further teaches where the electrolyte level indicator has an elongated body (gauge 53) with a roughened surface (Col. 3 lines 39-41, electrolyte level indicator 52 Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728